933 So. 2d 540 (2005)
Irvin Nathaniel COVINGTON, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 1D05-800.
District Court of Appeal of Florida, First District.
September 9, 2005.
Nancy A. Daniels, Public Defender, and David P. Gauldin, Assistant Public Defender, Tallahassee, for Appellant.
Charlie Crist, Attorney General, and Giselle Lylen Rivera, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Humiston v. State, 908 So. 2d 1098 (Fla. 1st DCA 2005); Tillman v. State, 900 So. 2d 633 (Fla. 2d DCA 2005).
ERVIN, ALLEN and POLSTON, JJ., concur.